Citation Nr: 0120887	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  01-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Richard A. LaPointe, 
Attorney at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from February 1966 to January 1968.  He also 
reportedly had additional service in the National Guard, 
although the exact dates have not been confirmed.

In June 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim for an increased rating for his service-
connected PTSD-which is rated as 50 percent disabling.  
His representative subsequently submitted a statement on his 
behalf in December 2000, within the one-year appeal period 
for timely contesting that decision, again requesting a 
rating higher than 50 percent for the PTSD.  
The representative also filed an additional claim for a TDIU.  
The RO denied both of the claims in May 2001, and the veteran 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran has experienced improvement of his service-
connected PTSD with treatment via medication and ongoing 
counseling; as a result of the condition, he sometimes is 
irritable and has a tendency to socially withdraw himself 
from others, but he is alert and oriented in all spheres, has 
no signs of any cognitive impairment, denies that he ever 
would actually act on any suicidal or homicidal ideation, has 
fairly good hygiene and appropriate speech, and no longer 
experiences any panic attacks or impairment of his impulse 
control.

2.  The veteran's other service-connected disabilities are 
residual scars, rated at the minimum noncompensable level of 
0 percent.

3.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
50 percent for PTSD.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2000).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(i) Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with various 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But where, as here, he is requesting a higher rating for a 
disability that was service connected several years ago, as 
opposed to appealing the rating that initially was assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  And this, in turn, means that VA does not have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The veteran currently has a 50 percent rating for his PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 
this code, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board rather recently considered and denied a rating 
higher than 50 percent for the PTSD in November 1997.  And 
since during the pendency of that appeal VA had revised the 
criteria used for rating psychiatric disabilities such as 
PTSD, the Board considered the claim for a higher rating 
under both the former and revised criteria, but neither 
version-new nor old-was sufficiently "more favorable" 
to the veteran to warrant a rating higher than 50 percent.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); see 
also VAOPGCPREC 11-97.  The Board noted, among other things, 
that various VA outpatient treatment records from 1994 to 
1996 showed that he quite frequently had attended both 
individual and group therapy sessions with counseling 
psychologists to discuss his combat experiences in Vietnam 
and to explore how they had affected his life during the 
years since.  And during several of those sessions, even he, 
himself, had acknowledged that his therapy was helping him to 
improve his situation and that he felt far more relaxed than 
he had prior to beginning treatment.  In fact, in April 1996 
he had reconciled his differences with his former wife and 
had remarried her, and he expressed happiness as a result of 
that.  He also had contributed meaningfully to the activities 
and exercises conducted during his group therapy sessions-
including insofar as supporting others being treated as well, 
and he listened in a caring and sincere way.

Also in the Board's November 1997 decision, it was 
acknowledged that the veteran had been hospitalized for 9 
weeks from July to September 1995 for treatment and 
rehabilitation of his PTSD at the VA Medical Center (VAMC) in 
Little Rock, Arkansas.  And during that hospitalization, he 
said that he had experienced a whole litany of symptoms as a 
residual of the condition-such as, chronic insomnia, 
irritability, nightmares, flashbacks, social withdrawal, etc.  
And although he was interactive with others and had 
appropriate behavior with his peers and staff, he had some 
difficulty with panic and re-experiencing symptoms.  
Consequently, his treating psychiatrist concluded that, even 
though he had gained some coping skills during that 
hospitalization and had improved his ability to manage his 
symptoms of PTSD, they still, nonetheless, were considered to 
be chronic and "severe."  Accordingly, his Global 
Assessment of Functioning (GAF) score at the time of his 
discharge was only 35.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (hereinafter DSM-IV).  According to DSM-IV, a GAF 
score of only 35 is indicative of only some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or "major" impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  Other psychiatric 
diagnoses at the conclusion of that hospitalization were a 
moderate-to-severe panic disorder with agoraphobia, 
major depression, and alcohol dependence in remission.

During a July 1996 VA psychological evaluation, however, 
which was conducted several months after the lengthy 
hospitalization alluded to above, the veteran was alert and 
fully oriented.  And although his mood was dysthymic 
(depressed), there was no evidence of psychosis or 
organicity.  He also was cooperative and a relatively good 
historian, and there was no evidence of paranoid ideation or 
guardedness.  However, due to the multiplicity of both 
physical and psychiatric problems, he reportedly had lost 
considerable interest in the activities that he once 
enjoyed-although he acknowledged that he still volunteered 
at the VA hospital whenever he could, noting that 
transportation to get to and from there was a problem since 
he did not drive much.  He also said that he was active in 
his church, although that basically was his only social 
activity, and that he was particularly close to a female 
cousin.  His GAF score had improved from 35 to 45.  
According to DSM-IV, a GAF score of 45 is indicative of 
"serious" symptoms and social and occupational impairment 
(e.g., suicidal ideation, severe obsessional rituals, no 
friends, and unable to keep a job).  And in the Axis I 
diagnosis, the examining VA psychologist indicated the 
veteran's PTSD still was chronic and "severe."  But that VA 
examiner went on to note that the results of two important, 
but different, diagnostic tests that he had conducted during 
his evaluation of the veteran-the Minnesota Multiphasic 
Personality Inventory II (MMPI II) and the Millon Clinical 
Multiaxial Inventory II (MCMI II), both were "invalid."  
He said the results were suggestive of a person who either 
was suffering from "severe" psychological problems or for 
some reason was "over-reporting" significant levels of 
distress that could be the result of the PTSD or the 
over-reporting of some other psychopathology given the 
veteran's various additional psychiatric diagnoses, aside 
from PTSD.

After considering the above medical evidence in conjunction 
with the other evidence of record-including a transcript of 
the oral testimony the veteran had given during his June 1996 
hearing at the RO, the Board ultimately concluded in November 
1997 that, although he had not been employed for several 
years, his ongoing occupational impairment primarily was due 
to his multiple physical disabilities-as opposed to those 
affecting is mental capacity such as his PTSD.  Indeed, even 
he had acknowledged this, himself, during a July 1996 
VA Agent Orange protocol examination-indicating that he was 
unable to work as a result of chronic problems with his back 
and due to his hypertension.  And although other records 
showed that the Social Security Administration (SSA) had 
awarded him disability benefits due to his inability to 
work-effective from July 1993, and that the SSA's decision 
partly was based on the severity of his PTSD and his 
"severe" depression (which, along with his panic disorder 
with agoraphobia, was rated by VA as part and parcel of his 
underlying PTSD), the SSA also indicated that his drug and 
alcohol abuse had exacerbated both the PTSD and the major 
depression and, therefore, that his drug addiction and 
alcoholism also were contributing factors material to the 
determination of his disability.  Still even more 
importantly, though, his receipt of SSA disability benefits-
albeit partly due to his PTSD and major depression, turned 
out to be only temporary, not permanent.  He had indicated in 
a statement received in September 1997 that his SSA benefits 
were discontinued as of March 1997.  So even to the extent 
that his PTSD and major depression, together, may have 
affected his employability, they nevertheless were no longer 
of sufficient severity in the eyes of the SSA to warrant 
receiving disability benefits from that agency.  And that 
determination of the SSA, while not altogether dispositive in 
resolving the veteran's separate claim with VA, nonetheless 
was probative evidence against assigning a rating higher than 
50 percent for his psychiatric disability, particularly 
insofar as his impairment related to his ability to work.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In deciding the current appeal, the Board therefore now must 
look to the medical and other evidence that has been 
submitted or otherwise obtained since the Board's previous 
decision in November 1997 to determine whether any of the 
additional evidence warrants assigning a rating higher than 
50 percent for the PTSD.  And for the reasons discussed 
below, the Board finds that it does not.

Unlike the previous decision, the Board only has to evaluate 
the severity of the veteran's PTSD under the revised criteria 
this time around since he did not file his current claim 
until after the new criteria became effective.  Dudnick v. 
Brown, 9 Vet. App. 397 (1996).

The veteran underwent a VA general medical examination in 
November 1998 to evaluate his physical disabilities-as 
opposed to his mental impairment due to his PTSD.  However, 
the general medical examiner commented, nevertheless, 
that the veteran's PTSD appeared to be the "major and 
limiting factor" regarding his ability to work.  But 
conversely, a VA psychologist who subsequently examined the 
veteran the following month, in December 1998, specifically 
to determine the severity of his PTSD, concluded differently.  
That examining VA psychologist (just as the other VA 
psychologist who had examined the veteran in July 1996) 
indicated there seemed to be some question in terms of the 
actual degree of severity of his PTSD symptoms.  The current 
examiner noted that, although the results of the 
psychological testing that he had conducted appeared to be 
valid, the veteran on the one hand had reported a chronic 
nature to his symptoms, whereas to specific inquiry he had 
acknowledged an improvement in his symptoms due to his 
medications, even though he felt as though he would have 
problems with his PTSD for the rest of his life.  And 
nonetheless, the one psychological test given specific to 
trauma related symptoms of PTSD (the Trauma Symptom Inventory 
(TSI)) seemed to suggest only a "mild to moderate" level of 
severity, with only two of ten clinical scales significantly 
elevated, and only one of the TSI summary scales elevated, 
and it only barely reached clinical significance.  
Consequently, that VA examining psychologist indicated that 
it would appear that the PTSD symptoms indeed had shown some 
"chronicity," but they also had shown "improvement."  In 
fact, said the VA examiner, it appeared that with medication 
and perhaps counseling the veteran had shown "good 
improvements," both in terms of the frequency and severity 
of his symptoms.  And even the veteran, himself, had 
acknowledged as much during the course of his evaluation-
noting that he had received significant help from the 
inpatient PTSD program in Little Rock from July to September 
1995 (he said that "it helped tremendously"), and the VA 
examiner also indicated that the improvement was reflected, 
too, in the veteran's self-report about specific 
improvements, as well as on the results of the TSI in which 
he did not endorse at all such symptoms as high anxiety, 
nervousness, etc.  Therefore, said the VA examiner, the one 
test specific to PTSD symptoms did not support a strong level 
of severity, but instead suggested only a "mild to 
moderate" level of impairment-at most.  And although the 
results of the MCMI-II suggested a higher level of severity, 
the anxiety noted on that test could not be viewed as 
specific to PTSD, but rather, also included other sources of 
stress and anxiety.  Lastly, the VA examiner indicated the 
veteran's mental status during the evaluation was "fairly 
good with a good number of examples of positive affect," and 
the VA examiner also expressed considerable skepticism over 
the appropriateness of the diagnosis of panic disorder with 
agoraphobia-pointing out patent inconsistencies in the 
clinical findings from various evaluations suggesting that 
the diagnosis never should have been made.  The VA examiner 
went on to note that, although the evidence supported a 
diagnosis of dysthymia, it could not necessarily be 
attributed to the veteran's war-time experiences in Vietnam 
due to other issues that could easily affect depressive 
features over the years-including his history of physical 
problems and past alcohol abuse.  Consequently, the VA 
examiner assigned a GAF score of 58 (that is, due exclusively 
to the PTSD).  And according to DSM-IV, a GAF score of 58 is 
indicative of only "moderate" symptoms and impairment in 
social and occupational functioning (e.g., a flat affect and 
circumstantial speech, occasional panic attacks, few friends, 
and conflicts with peers or co-workers).

The remainder of the clinical findings from the December 1998 
VA psychological evaluation pertained to the veteran's 
employability status.  And the VA examiner indicated that, 
due to the improvements noted, "the evidence [did] not 
support unemployability from psychological problems."  The 
examining VA psychologist went on to note, however, that, 
although he did not see evidence of unemployability due to 
PTSD symptoms, the veteran did seem to have a number of 
physical problems that might warrant consideration of 
unemployability from a physical standpoint, but that was 
beyond the scope of his current psychological evaluation.  
The VA examiner further indicated that, even though the 
veteran's PTSD symptoms apparently had improved considerably 
from his earlier VA psychological evaluation in July 1996 
(again noting the difference in the GAF scores of 45 and 58), 
his psychological test results also tended to support a 
diagnosis of somatoform disorder-which in turn complicated 
the estimation of his disability due to true physical 
problems.  In closing, the VA examiner expressed concern 
about the potential for substance abuse relapse, particularly 
given the veteran's own, previous acknowledgment that he had 
a very serious, long term problem with abusing alcohol and 
cocaine in the past.

More recent VA mental status evaluations in May 2000 and 
February 2001, while slightly more favorable to the claim, 
still do not support a rating higher than 50 percent.  During 
the May 2000 evaluation, the veteran was appropriately 
groomed and dressed, alert and oriented in all spheres, had 
logical goal directed and intact speech, showed no evidence 
of impairment of thought process and no overt evidence of 
delusions or hallucinations, and had no homicidal ideations 
or intent.  And although he reported some suicidal ideations, 
he also indicated there was no intent to actually carry them 
out.  He also denied experiencing any panic attacks in the 
recent past.  He did show signs of a depressed mood due to 
his dysthymic disorder, which the VA examiner indicated 
apparently was long-term in nature (i.e., chronic).  But once 
again, the results of a MMPI-II were of, at best, 
marginal validity, so the resulting interpretation of that 
test's data also was highly questionable.  The VA examiner 
said the pattern of the results was of a person who could be 
labeled "neurotic," with typical symptoms including anxiety 
and insomnia, but that the pattern of scale elevations 
generally was not consistent with those seen in a person with 
a diagnosis of PTSD such as the veteran.  Thus, the VA 
examiner acknowledged that it was "highly likely" that the 
result on administration had been skewed by the validity 
problems.  The VA examiner went on to discuss the 
clinical profile derived from the other test administered 
during that evaluation, the MCMI-II, which he said was 
valid-noting the results indicated the veteran likely had 
low self-esteem, but nonetheless had an orderly and 
disciplined nature.  And although persons with profiles such 
as the veteran's tended to believe that others were more 
capable, interesting, or valuable than they were, these same 
persons nevertheless were capable of forming strong 
interpersonal relationships and, indeed, likely had a 
perfectionist defense that centered on trying not to make 
mistakes-noting also they tended to be compulsive and 
orderly, conscientious, and usually completed work on time.  
The remainder of the clinical symptoms prevalent in patients 
such as the veteran, with similar profiles, were 
indecisiveness, significant fear of not receiving the support 
they feel they need, a tendency to blame themselves if bad 
things happen, and reports of chronic headaches and frequent 
depression.

In summarizing the results of the May 2000 mental status 
evaluation, the examining VA psychologist confirmed the 
veteran had both PTSD and a dysthymic disorder.  The VA 
examiner also indicated the veteran's then current GAF score 
was 50 and, according to DSM-IV, that was indicative of 
"serious" impairment in occupational and social 
functioning.  But the VA examiner went on to also indicate 
that the veteran's GAF score during the past year had been as 
high as 68, and that the record, as late as April of that 
very same year, indicated his symptoms actually 
were "improving," meaning the exacerbation of them was 
relatively recent.  And furthermore, given the context of his 
evaluation, and the fact that he had not reported his 
increased symptoms previously, the VA examiner said "the 
possibility of secondary gain playing a role in [the 
veteran's] symptom presentation cannot be ruled out."  The 
VA examiner further indicated that possibility was supported 
by the fact that "every" evaluation in the available 
records since the veteran's last compensation and pension 
examination for PTSD (in December 1998) had indicated 
"improvement" in his symptoms.  And although that VA 
examiner ultimately resolved all reasonable doubt in the 
veteran's favor concerning his credibility, the Board does 
not necessarily have to since his credibility can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
Caluza v. Brown, 7 Vet. App. 498, 511(1995).

Here, the record is chock-full of repeated references, often 
times even by the veteran, himself, to his psychiatric 
symptoms actually "improving" with treatment and therapy-
particularly via medication and ongoing counseling.  It was 
mostly only at times when he stood to gain tremendously, from 
a financial standpoint, when he alleged otherwise-stating, 
instead, that his symptoms were much worse than currently 
rated.  So the Board must remain ever mindful of those rather 
obvious inconsistencies in his clinical complaints when 
deciding whether he is rightfully entitled to a higher rating 
than he currently has-especially since the Board has a legal 
responsibility to analyze the credibility and probative value 
of the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1991).

During the most recent VA mental status evaluation in 
February 2001, another VA examiner had the opportunity to 
assess the veteran's functional capacity after reviewing all 
of the pertinent medical and other evidence of record.  And 
that VA examiner observed there had not been any psychiatric 
hospitalizations since the last compensation and pension 
evaluation (in May 2000) and, just like many others who had 
examined the veteran previously, also noted there even may 
have been an "improvement"-albeit slight, in his PTSD 
symptoms as a result of his medications.  The veteran's 
primary complaint concerning his PTSD was avoidance of 
others, alleging that he spends most of his time in his room.  
But on the other hand, he very readily acknowledged that he 
had become quite involved in his church-going on both 
Sundays and Wednesdays, and the VA examiner indicated the 
veteran evidently was "doing well" there.  He said that he 
believed he was on "good terms" with other church members 
and with God, although he found himself continuing to be 
irritable towards others and had intrusive thoughts-which, 
incidentally, the VA examiner indicated might be expected 
from the PTSD.  The veteran also acknowledged that, although 
he sat around the house watching television-primarily soap 
operas (which said that he had grown to like), he also 
visited his children and grandchildren, and that he cooked 
both breakfast and dinner for himself.  He said that he had 
difficulty sleeping, sometimes because of nightmares, but the 
VA examiner indicated that was unclear since the veteran 
lived alone and, therefore, no one could attest to exactly 
how often that actually occurred.  And even though he denied 
having a steady girlfriend, the VA examiner indicated the 
veteran was taking testosterone as one of his medications-
presumably for sexual reasons.  The veteran had no general 
friends that he spoke about, but there also was no history of 
suicide attempts since is last VA mental status evaluation, 
and when specifically asked about his medical problems, he 
did not mention his PTSD and associated psychiatric 
impairment-but rather, only various physical ailments 
such as his "hypertension, bad knees, bad back, and trouble 
standing."  He also indicated that he continued to drink 
some alcohol, although he said not to excess, and the VA 
examiner could not gauge the veracity of that statement 
either given the veteran's history of alcohol and drug abuse.

During the objective clinical portion of the February 2001 
mental status evaluation, the veteran was alert and oriented, 
but with a depressed affect and mood.  However, he maintained 
appropriate eye contact during most of the interview, and he 
said that although he had experienced some suicidal and 
homicidal thoughts, he would not actually act upon them.  His 
hygiene also was fairly good, and the only reason that he was 
about 1-hour late for his examination was because of problems 
with his transportation getting to the examination since he 
did not have a car and, therefore, had to use a courtesy van 
provided by VA.  He complained of some difficulty focusing or 
concentrating, but he admitted that he had very little demand 
on himself now.  And although he obsessed somewhat about 
events in Vietnam and his speech was rather undistinctive and 
he spoke in a rather low voice, his speech was appropriately 
assertive.  He also denied experiencing any panic attacks 
now-again noting, however, that he spent very little time 
doing anything now that is very demanding.  He acknowledged 
past problems with impaired impulse control, but he denied 
this affected him now.  The results of his MCMI-II testing 
were considered valid and primarily showed clinical 
personality patterns related to avoidance, dependence, and to 
a lesser extent self-defeating and schizoid tendencies.  The 
VA examiner commented that it was quite consistent with 
the veteran's activities of daily living and consistent with 
previous evaluations as well.  Furthermore, just as the other 
previous examiners had observed, the February 2001 examiner 
indicated that he found it "interesting" that the veteran's 
dysthymic scale was up at a base rate of 79-which also was 
consistent with what had been described.  And lastly, as to 
the veteran's competency, the VA examiner indicated the 
veteran seemed to use his own money in his best interest.

As to specific information requested by the rating board at 
the RO, the February 2001 VA examiner indicated the veteran's 
current GAF score is approximately 45-50-which, according to 
DSM-IV, is indicative of "serious" impairment in 
occupational and social functioning (e.g., suicidal ideation, 
no friends, and unable to keep a job).  However, as alluded 
to above, although the veteran had indicated during that 
evaluation that he sometimes had contemplated suicide, he 
also quickly acknowledged that he would never actually act 
upon such an impulse.  And the VA examiner qualified exactly 
what the GAF score reported actually meant; he said the score 
probably was 80 percent attributable to the veteran's 
service-connected mental problems (i.e., his PTSD) and 20 
percent due to the remainder of his mental impairment that is 
not service connected and, therefore, cannot be considered as 
part and parcel of the PTSD and rated coincident with the 
service-connected disability as a whole.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  So a quick calculation 
of the relative percentages attributable to service-connected 
(as opposed to nonservice-connected) factors, even using his 
lowest possible GAF score of 45, indicates that his GAF 
score, if quantified entirely in terms of his PTSD, would be 
significantly higher, rising to 54.  In other words, 20% of 
his GAF score of 45 cannot be attributed to his service-
connected PTSD, meaning his GAF score must be increased by 
that amount, a factor of 9, which thereby raises his GAF 
score to 54.  And according to DSM-IV, that is indicative of 
only "moderate" impairment in social and occupational 
functioning (e.g., occasional panic attacks, few friends, and 
conflicts with peers and coworkers).  Indeed, these 
essentially are the very same symptoms even the veteran, 
himself, repeatedly has described in the course of 
being examined.

In fact, the veteran indicated during his most recent VA 
mental status evaluation in February 2001 that he no longer 
experiences any panic attacks whatsoever-suggesting, just as 
several of the VA examiners had concluded, that his symptoms 
had "improved."  And although he also indicated that his 
primary complaint is a tendency to socially isolate himself 
from the outside world ("avoidance of others"), just 
spending time in his home watching television, etc., he 
acknowledged that he also routinely gets out of his home to 
go to church two times per week and that he also visits his 
children and grandchildren.  Furthermore, even though he said 
that he still experiences some irritability when approached 
by others in his church and elsewhere, his current 50 percent 
rating which is compatible with his current "net" GAF score 
of 54 under DSM-IV presumes that he will, and the February 
2001 VA examiner even expressly indicated this-noting the 
recurring irritability is just a residual of having PTSD.  
The more dispositive issue, though, insofar as whether the 
veteran is entitled to a higher rating for this condition, is 
whether the frequency and severity of his PTSD symptoms, 
again presuming they will at times occur, is such that his 
current rating no longer adequately compensates him for this.  
And for the reasons discussed above, the Board finds that his 
existing 50 percent rating still does.

(ii) Entitlement to a TDIU

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because of 
the severity of his PTSD.  His other service-connected 
disabilities are residual scars, and they are rated 
at the minimal noncompensable level of 0 percent and, thus, 
even by his own admission, have no bearing on his 
employability.  See the report of his February 2001 VA 
general medical examination.  So the only question is whether 
his PTSD is sufficient to render him unemployable.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.

Since the veteran has more than one service-connected 
disability, but a combined rating of only 50 percent (as 
opposed to at least 70 percent), he does not meet 
the threshold minimum percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU-except on an extra-
schedular basis.  The governing norm in these special types 
of appeals is that the case presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  And the 
relevant factors to be considered in making this 
determination include whether there has been marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) or frequent periods of 
hospitalization.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  In this 
particular instance, there has not been.

The VA psychologist who examined the veteran in December 
1998, in part, specifically for the purpose of providing an 
opinion concerning his employability status indicated that, 
due to the "improvements" noted in his PTSD symptoms 
(which all of the other psychological examiners also 
concurred), the evidence simply did not support a finding of 
unemployability from his PTSD.  And although the VA general 
medical examiner who had evaluated the veteran the previous 
month, in November 1998, had indicated that his PTSD appeared 
to be his "major and limiting factor" regarding his ability 
to work (as opposed to his physical impairment), that is not 
altogether tantamount to concluding the veteran is not 
capable of substantially gainful employment-only that, 
admittedly, it would not be as easy for him as someone 
without a mental handicap.  But aside from that, the Board 
believes that the contrary opinion of the VA psychologist in 
December 1998, that the veteran's PTSD does not render him 
unemployable, is far more probative of this determinative 
issue than is the opinion of the VA general medical examiner 
because the particular condition at issue, PTSD, falls within 
the specialized area of expertise of the VA psychological 
examiner, whereas it does not of the VA general medical 
examiner.  And it is certainly permissible for the Board to 
take this into consideration when weighing evidence for and 
against the claim.  An opinion may be reduced in probative 
value even where the statement comes from someone with 
medical training, if the specific medical issue at hand 
requires special knowledge.  See Black v. Brown, 10 Vet. App. 
279 (1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).

It also must be borne in mind that the veteran often has 
acknowledged that he cannot work because of a whole litany of 
physical ailments, not the least of which are chronic 
problems with his back, knees, hypertension, and right eye.  
The problem with his right eye became so severe that it had 
to be replaced with a prosthesis after complications from 
glaucoma.  Whereas at other times he has alleged something 
entirely different-claiming that he is unemployable due 
exclusively to his PTSD.  See, e.g., the reports of his July 
1996 VA psychological evaluation and his July 1996 Agent 
Orange protocol examination.  But of particular note, during 
his July 1996 VA psychological evaluation, he provided a 
detailed timeline of the various jobs that he had held from 
March 1968, just after he was discharged from the military, 
until his last job in about January 1990/1991.  And he did 
not have to stop working at any of those several jobs listed 
due to is PTSD; rather, it was a result, instead, of a 
combination of numerous other unrelated factors such as a 
head injury, the birth of his child, a temporary separation 
from his wife, better job offers, injuries to his back and 
right eye, lack of funding of is employer, simply being laid 
off, a general lack of available work, and his claims of 
racism.  And the several jobs that he discussed in the report 
of his July 1996 VA psychological evaluation were the same as 
several of those he subsequently listed on his December 2000 
application for a TDIU (VA Form 21-8940).  So there is no 
legitimate reason to believe that him leaving or being 
dismissed from any of those jobs was for anything other than 
what he earlier had acknowledged during his July 1996 VA 
psychological evaluation.  But the fact that he now claims 
otherwise is worth mentioning since the inconsistency in his 
allegations only hurts his credibility.  And it is the 
Board's duty to assess the credibility of his allegations.  
Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  In doing 
so, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
by and on his behalf.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Also, as alluded to earlier, although the SSA determined that 
the veteran was unemployable-at least partly due to his 
PTSD, that was only a temporary finding several years ago, as 
that agency since has rescinded its award of disability 
benefits, presumably because the SSA no longer believes this 
to be the case.


(iii) Conclusion

The preponderance of the evidence is against both of the 
claims, either because the medical evidence against granting 
the benefits requested was provided by those having 
specialized expertise in the particular area at issue, mental 
disorders, whereas the opinions of those supporting the 
claims did not, or since the veteran has questionable 
credibility.  And although the Board may not ignore the 
opinion of a physician, the Board is free to discount the 
credibility of that physician's statement, so long as the 
Board provides an adequate report of reasons or bases 
for that determination.  See Sanden v. Derwinski, 2 Vet. App. 
97, 100-01(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).  Consequently, since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

In denying the claims on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This new law, among other things, eliminated the concept of a 
well-grounded claim and redefined VA's obligations to the 
veteran insofar as appropriately notifying him of the type of 
evidence needed to substantiate his claims and complete his 
application for additional VA benefits.  This new law 
also requires that VA provide additional assistance to him in 
obtaining potentially relevant evidence that he identifies as 
possibly supportive of his claims.

Here, however, the RO sent the veteran a letter in May 2001 
not only notifying him of the reasons and bases for denying 
his claims, but also specifically apprising him of the new 
requirements imposed by the VCAA.  The RO provided even 
further notice of the reasons and bases for its decision when 
subsequently issuing a Statement of the Case (SOC) in June 
2001, including citing the applicable regulations.  And the 
veteran has not identified any additional evidence that, 
if obtained, might be relevant to his claims.  So he is not 
prejudiced by the Board going ahead and deciding his claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for an increased rating for PTSD is denied.

The claim for a TDIU is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

